Citation Nr: 0214015	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  99-20 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a back disorder to 
include arthritis of the spine.


REPRESENTATION

Veteran represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from May 1955 to February 
1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The veteran testified at a personal 
hearing at the RO in November 1999 and before a Member of the 
Board via a video hearing in May 2001.  The Board remanded 
the case in August 2001 for additional development.  The case 
has been returned to the Board for consideration.


FINDINGS OF FACT

1.  There is no competent medical evidence of record relating 
the veteran's current back disability to include arthritis of 
the spine to any disease or injury which occurred during 
active military service. 

2.  Arthritis of the spine was not diagnosed within one year 
after the veteran's separation from service.


CONCLUSION OF LAW

A back disorder to include arthritis of the spine was not 
incurred in or aggravated by service and any arthritis of the 
back may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a back 
disorder.  In testimony and statements, the veteran contends 
that he injured his back on two occasions during service when 
he fell and that he has continued to experience back pain and 
seek treatment for such since that time.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2001).  
Alternatively, a claimant may establish a claim for service 
connection under the chronicity provision of 38 C.F.R. § 
3.303(b), which is applicable where evidence, regardless of 
its date, shows that the veteran had a chronic condition in 
service or during an applicable presumption period, and that 
the same condition currently exists.  Such evidence must be 
medical unless the condition at issue is a type as to which, 
under case law, lay observation is considered competent to 
demonstrate its existence.  If the chronicity provision is 
not applicable, service connection may be granted pursuant to 
the same regulation if the evidence shows that the condition 
was observed during service or any applicable presumption 
period and continuity of symptomatology was demonstrated 
thereafter, and includes competent evidence relating the 
current condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  

Service connection for arthritis may be presumed if it became 
manifest to a degree of 10 percent or more during the first 
year after the veteran's final separation from service 
pursuant to 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

The veteran has not alleged that he served in combat and the 
evidence of record does not indicate that he served in 
combat.  Thus, 38 U.S.C.A. § 1154(b) (West 1991) is not 
applicable in this case.

Service medical records reveal that the veteran slipped and 
fell in June 1956 and was treated for contusion of the left 
sacroiliac region.  In September 1956, he was seen again 
after falling down a flight of stairs with a diagnosis of 
lumbosacral muscle strain.  Treatment consisted of plywood 
board under the mattress, exercises, and muscle relaxers.  X-
rays taken in October 1956 during service showed loss of 
normal lordotic curvature of the lumbar spine without 
evidence of bony fracture.  At his October 1956 separation 
examination, there were no complaints, findings, or diagnosis 
of a back disorder and evaluation of the spine was normal. 

In September 1999, the veteran submitted letters from several 
private physicians in support of his claim.  Dr. R. Kirk, 
D.O., stated that he treated the veteran from 1960 to 1968 
for chronic low back pain with exacerbations.  His treatment 
consisted of exercises, placing plywood board under the 
mattress, and analgesics and muscle relaxers.  Dr. Kirk 
stated that he retired in 1984 and his treatment records are 
no longer available.  Dr. J.H. Holleman, M.D., stated that he 
treated the veteran in 1969 for back pain related to an 
injury during active duty.  Dr. E. S. Thomas reported that he 
treated the veteran in 1971 for complaints of back pain which 
was the result of injuries received during active duty and 
that the condition has persisted and worsened over the years.  
Dr. W. A. Gary, M.D., stated that he has treated the veteran 
since 1985 for chronic back pain.  The Board notes although 
VA requested that the veteran submit medical release forms 
for these private physicians authorizing VA to obtain 
records, the veteran did not do so.  Moreover, the veteran 
did not submit any copies of treatment records from these 
doctors.

VA medical records from March 1999 to June 1999 reflect the 
veteran's complaints of back pain.  Back scoliosis of the 
lower thoracic and lumbar spine was noted.  The records 
indicate that x-rays of the back showed diffuse osteopenia.  
Diagnoses included degenerative joint disease of the low back 
and degenerative joint disease of the thoraco-lumbar spine.

At his hearings in September 1999 and May 2001, the veteran 
testified that he was treated for back pain by a private 
physician from 1957 to 1959 and that he attempted to obtain 
these records, but the private physician was deceased and the 
records were not available.  According to the veteran, the 
back pain has worsened with the years and now limits his 
ability to function to the point that he can no longer work.   

A November 2001 VA examination report sets forth the 
veteran's medical history with respect to his back disability 
and indicates that the veteran was interviewed and examined.  
The VA examiner noted the veteran's two back injuries in 
service, the continuation of persistent low back pain that 
worsened with time, and the reported limitation to his 
working pattern throughout his work years.  The VA examiner 
stated that without being able to totally prove that the 
veteran's present back condition came from his initial low 
back injuries in service, the possibility of such existence 
cannot be ruled out based on his continuation of complaints, 
treatments, and documentation of previous attending 
physicians.

The Board has considered the veteran's statements and 
testimony. The veteran is competent as a lay person to report 
that on which he has personal knowledge.  See Layno v. Brown, 
6 Vet. App. 465, 470 (1994).  However, the veteran is not 
competent to offer medical opinion as to cause or etiology of 
the claimed disability as there is no evidence of record that 
the veteran has specialized medical knowledge.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

In summary, although the service medical records indicate 
that the veteran complained of back pain on two occasions 
during service in 1956, the clinical evaluation of the spine 
at his October 1956 separation examination was normal.  Based 
on this evidence, it appears that any back disorder the 
veteran had in service was acute and transitory, and resolved 
therein without chronic identifiable residual disability.

Moreover, although the veteran reported that he had constant 
back pain and treatment since separation from service, the 
first medical evidence of record of back complaints 
subsequent to service was submitted in January 1999, more 
than 35 years after service.

Additionally, the Board acknowledges that the veteran 
submitted statements dated from July to September 1999 from 
several doctors who reportedly treated him as early as 1960 
for back pain and opined that the veteran's back complaints 
were related to his back injury in service.  However, the 
Board finds that these statements by Doctors Kirk, Thomas, 
and Holleman are not competent medical evidence of a nexus 
between current back disability and disease or injury in 
service.  There is no indication that these doctors reviewed 
the veteran's entire claims file to include his service 
medical records.  It appears from the statements that these 
doctors relied on the history provided by the veteran.  As 
noted above, these doctor's medical records are not of record 
in the claims folder.  The U.S. Court of Appeals for Veterans 
Claims (CAVC) has determined that the history that the 
veteran provided does not transform that history into medical 
evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

In contrast, the VA examiner, in his November 2001 opinion, 
indicated that he had reviewed the veteran's entire claims 
file including his service medical records and the letters 
from the private physicians.  However, the VA examiner stated 
that he was not 100 percent sure that the veteran's current 
back pain condition resulted from his initial injuries, but 
that he could not rule out that "possibility." 

The provisions of 38 C.F.R. § 3.102 (2001) provide that 
service connection may not be based on a resort to 
speculation or even remote possibility.  Moreover, CAVC, in a 
number of cases, provided additional guidance as to this 
aspect of weighing medical opinion evidence.  See Davis v. 
West, 13 Vet. App. 178, 185 (1999) (any medical nexus between 
the veteran's in-service radiation exposure and his fatal 
lung cancer years later was speculative at best, even where 
one physician opined that it was probable that the veteran's 
lung cancer was related to service radiation exposure); 
Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that 
appellant was "possibly" suffering from schizophrenia deemed 
speculative); (Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative); 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998) (private 
physician's opinion that veteran's preexisting service- 
related condition may have contributed to his ultimate demise 
too speculative to be deemed new and material evidence to 
reopen cause of death claim); Moffitt v. Brown, 10 Vet. App. 
214, 228 (1997) (physician's opinion that "renal 
insufficiency may have been a contributing factor in 
[veteran's] overall medical condition" too speculative to 
constitute new and material evidence to reopen cause of death 
claim); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (on 
claim to reopen a service connection claim, statement from 
physician about possibility of link between chest trauma and 
restrictive lung disease was too general and inconclusive to 
constitute material evidence to reopen); Perman v. Brown, 5 
Vet. App. 237, 241 (1993) (an examining physician's opinion 
to the effect that he cannot give a "yes" or "no" answer to 
the question of whether there is a causal relationship 
between emotional stress associated with service-connected 
post- traumatic stress disorder and the later development of 
hypertension is "non-evidence"); Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (physician's statement that the veteran may 
have been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis deemed speculative); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence 
favorable to the veteran's claim that does little more than 
suggest a possibility that his illnesses might have been 
caused by service radiation exposure is insufficient to 
establish service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical evidence which merely indicates 
that the alleged disorder "may or may not" exist or "may or 
may not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship); 
Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991) (medical 
treatise submitted by appellant that only raises the 
possibility that there may be some relationship between 
service-connected sickle cell anemia and the veteran's fatal 
coronary artery disease does not show a direct causal 
relationship between the two disorders such as to entitle the 
appellant to service connection for the cause of the 
veteran's death). 

Thus, the Board concludes that the November 2001 VA 
examiner's opinion is speculative and nonspecific and as 
such, does not provide competent medical evidence of a nexus 
between the veteran's current back disorder and service. 

Based on review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against a 
finding that the veteran's current back disorder began during 
service or that any form of arthritis of the back developed 
within one year after service.  Accordingly, the claim for 
service connection is denied.

VCAA

The Board notes that there was a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2002); see 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  66 Fed. Reg. 45,620, et seq. 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In the present case, the Board concludes that 
the veteran has been advised of the applicable laws and 
regulations, and the evidence needed to substantiate his 
claim by multiple supplemental statements of the case, a 
Board remand, and several letters.  In particular, February 
2001 and September 2001 letters and the December 2001 
Supplemental statement of the case notified him of VA's 
responsibilities in obtaining evidence in connection with his 
claim and of his responsibilities.  Thus, VA's duty to notify 
has been fulfilled.  See Quartuccio v. Principi 16 Vet. App. 
183 (2002)  

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  The 
record shows that the RO has secured the veteran's service 
medical records and his VA clinical records.  Additionally, 
along with the September 2001 notification letter, the 
veteran was provided medical authorization forms to sign and 
return so that VA could obtain his private medical records.  
However, the veteran did not return these forms and he did 
not submit copies of private medical records.  The veteran 
appeared at hearings before a hearing officer and a Member of 
the Board and presented testimony in support of his claim.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  Accordingly, the Board finds 
that VA has satisfied its duty to notify and to assist, and 
that under the circumstances of this case, additional 
development would serve no useful purpose. 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9);see also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).

The Board concludes, therefore, that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).   


ORDER

Service connection for a back disorder to include arthritis 
of the spine is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

